Title: To George Washington from the Continental Navy Board, 23 November 1777
From: Continental Navy Board,Hopkinson, Francis,Wharton, John
To: Washington, George



Sir
Continental Navy Board Borden Town [N.J.] 23d Novr 1777

It is with the greatest Concern we inform you of the total Destruction of the Continental Fleet at Red Bank; having been burned by our own Officers in Consequence of a Determination of a Council of War. We have not yet had an Opportunity of making a regular Enquiry into the Reasons of so desperate a Measure. As far as we can collect from the Officers and Crews here, it was occasioned by the Assurances of the Commander of the Land Forces, that they must expect no further Protection from his Army; not even to secure a Retreat in Case of Emergency—But this must be the Subject of future Enquiry—Be the Cause what it may the Loss seems at present, to be irreperable.
We request the favour of your Excellency to let the enclosed Packet go with your next Despatches to Congress, & are Your Excellency’s most obedt humble servts

Fras Hopkinson
John Wharton

